Title: From John Adams to Elbridge Gerry, 6 December 1777
From: Adams, John
To: Gerry, Elbridge


     
      My dear Sir
      Braintree Decr. 6. 1777
     
     You must expect for the Future, to find in me, Situated as I am by a blissfull Fireside, surrounded by a Wife and a Parcell of chattering Boys and Girls, only a Dealer in Small Politicks.
     I find the Same Perplexities here, that We felt at York Town— a general Inclination among the People to barter, and as general an Aversion to dealing in Paper Money of any Denomination. Guineas half Jo’s and milled Dollars, in as high Estimation as in Pensylvania.
     The Monied Men, I am informed, generally decline receiving Paper for their Debts—many refuse—and it is said, all will, very soon. There is a Whispering about among the richer sort, that an Act is necessary for allowing a Depreciation, or an Appreciation, as the Case may be, upon Specialties. And the poorer Sort, look cunning, and give Hints, that the rich are aiming at a Depreciation.
     I mention these Facts and leave you to draw your own Inferences. I know and feel the Delicacy of the subject, and am restrained from certain prudential Considerations, from writing my own sentiments freely. Two Things I will venture to Say,— one is that I am sick of Attempts to work Impossibilities, and to alter the Course of Nature. Another is Fiat Justitia ruat Coelum. The rapid Translation of Property from Hand to Hand, the robbing of Peter to pay Paul distresses me, beyond Measure. The Man who lent another an 100 £ in gold four years ago, and is paid now in Paper, cannot purchase with it, a Quarter Part, in Pork, Beef, or Land, of what he could when he lent the Gold. This is Fact and Facts are Stubborn Things, in opposition to Speculation. You have the nimblest Spirit for climbing over Difficulties, and for dispersing Mists and seeing fair Weather, when it is foggy, of any Man I know. But this will be a serious Perplexity even to you before it is over.
     I am not out of my Wits about it—it will not ruin our Cause great as the Evil is, or if it was much greater. But it torments me to see Injustice, both to the public and to Individuals so frequent.
     Every Mans Liberty and Life, is equally dear to him. Every Man therefore ought to be taxed equally for the Defence of his Life and Liberty. That is the Poll tax should be equal.
     Every Mans Property is equally dear both to himself, and to the Public. Every Mans Property therefore ought to be taxed for the Defence of the Public, in Proportion to the Quantity of it. These are fundamental Maxims of sound Policy. But instead of this, every Man, who had Money due to him at the Commencement of this War has been already taxed three fourth Parts of that Money, besides his Tax on his Poll and Estate in Proportion to other People. And every Man who owed Money, at the beginning of the War, has put ¾ of it in his Pockett as clear gain. The War therefore is immoderately gainfull to some, and ruinous to others. This will never do. I, am, with great Truth, your Friend,
     
      John Adams
     
    